EXHIBIT 10.9




THE NOTE EVIDENCED HEREBY HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW
TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR
DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR PURSUANT TO AN
EXEMPTION UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS.




FIRST AMENDED AND RESTATED

CONVERTIBLE NOTE




The Enviromart Companies

(f/k/a Environmental Science and Technologies, Inc.)




US $100,000

January 21, 2015




EXPLANATORY NOTE:




This First Amended and Restated Convertible Note supersedes that certain
convertible promissory note of the Maker dated September 4, 2013 and the
Extension Agreement between Maker and Holder dated September 4, 2014.




FOR VALUE RECEIVED, the undersigned, The Enviromart Companies (f/k/a
Environmental Science and Technologies, Inc.), a Delaware corporation, with its
principal executive offices at 4 Wilder Dr., #7, Plaistow, NH 03865 (“Maker”),
hereby promises to pay, subject to Section 4 hereof, to the order of Shefts
Family LP, whose address is 160 Summit Ave., Montvale, NJ 07645 (“Holder”), the
sum of ONE HUNDRED THOUSAND DOLLARS (US $100,000) and any other fees and
charges, on July 15, 2016 (the “Maturity Date”).




1.

Interest. This note shall be non-interest bearing.




2.

Prepayment. The principal balance of this Note may be prepaid, in whole or in
part, prior to Maturity Date, upon 30 days prior written notice to the Holder.
The Holder may, at any time prior to the prepayment date, convert all or a
portion of the principal being prepaid into shares of common stock, as provided
in Section 4 of this Note.




3.

Event of Default. The entire balance of unpaid principal shall, at the option of
the Holder, become immediately due and payable if any of the following events
shall occur and be continuing:




i.

The Maker shall fail to make any payment herein provided when due; or




ii.

There shall occur a default under any mortgage, indenture, loan agreement or
other instrument evidencing indebtedness binding on the Maker or any of its
subsidiaries which shall have resulted in the indebtedness evidenced thereby
becoming or being declared due and payable prior to the date on which it would
otherwise have been due and payable, without such indebtedness having been
discharged or such acceleration having been rescinded or annulled; or




iii.

The Maker or any of its subsidiaries shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Maker or any of its subsidiaries seeking to adjudicate it in a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 30 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Maker or any of
its subsidiaries shall take any corporate action to authorize any of the actions
set forth above in this subsection (iii);





--------------------------------------------------------------------------------




then, and in any such event, the Holder may, by notice to the Maker, declare the
Note and all interest thereon to be forthwith due and payable, whereupon the
Note and all such interest shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Maker: provided, however, that in the event
of any actual or deemed entry of a order for relief with respect to the Maker
under the U.S. Federal Bankruptcy Code, the Note and all such interest shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Maker.




All payments due hereunder shall be made at the address of the Holder as set
forth in the Subscription Agreement, or at such other place as the Holder may
designate from time to time in writing.




4.

Convertibility of Note. At any time after written notice to the Maker (which
notice must be delivered on or before the Maturity Date), the unpaid principal
amount of this Note and the accrued but unpaid interest shall at the option of
the Holder be convertible in whole or in part into shares of Common Stock at a
rate equal to $.025 per share. To the extent that the Holder has not, on or
before the Maturity Date, delivered the notice of conversion, as permitted by
this Section 4, then, any remaining amount of principal, interest or
fees/charges due hereunder may be paid in U. S. Dollars. The issuance of the
Common Stock upon conversion of this Note shall be subject to compliance with
applicable securities laws. The Holder shall execute such documents as the Maker
shall reasonably require to insure compliance with such laws.




5.

Conversion of Note. Subject to Section 4, the conversion rights represented by
this Note may be exercised in whole, or in part, by the surrender of this Note
and the duly executed Notice of Conversion (the form of which is attached as
Exhibit A), at the principal office of the Maker. Upon conversion, the Holder
shall be entitled to receive, within a reasonable time, a certificate, issued in
the Holder’s name or in such name or names as the Holder may direct, which shall
evidence the shares of Common Stock issuable upon conversion. The shares of
common stock so acquired shall be deemed to be issued as of the close of
business on the date on which the Notice of Conversion is received by the Maker.
In the event the Note is converted in part, a replacement Note of like tenor
evidencing the remaining principal amount owed after the Conversion shall be
issued to the Holder.




6.

Adjustments of Conversion Price. In the event of a merger, consolidation,
reorganization, recapitalization, or other change in the organizational
structure of the Maker, reasonable and appropriate adjustments shall be made by
the Board of Directors of the Maker (or if the Maker is not the surviving
corporation in any such transaction, the Directors, Board of Directors or its
equivalent of the surviving corporation) with respect to the shares of Common
Stock the Holder is eligible to receive upon conversion of and pursuant to the
terms of the Note. Any such adjustments shall be conclusive and binding on the
Holder.




7.

No Rights as Stockholders. Except as set forth below, this Note does not entitle
the Holder to any voting rights or other rights as a Stockholder of the Maker
prior to conversion and surrender of this Note. Upon valid conversion and
surrender of this Note in accordance with the terms hereof, the Holder shall be
deemed a Stockholder of Maker.




8.

Sale or Transfer of the Note and Underlying Shares of Common Stock; Legend. The
Note and the underlying shares of Common Stock shall not be sold or transferred
unless either (i) they first shall have been registered under the Securities Act
of 1933, as amended (the “Act”), and applicable state securities laws, or (ii)
such sale or transfer is exempt from the registration requirements of the Act
and applicable state securities laws. Each certificate, if any, representing the
shares of Common Stock issued upon conversion of this Note shall bear a legend
substantially in the following form:




THE SHARES OF COMMON STOCK EVIDENCED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN EXEMPTION UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS.




Prior to recognizing any transfer, the Company will be entitled to receive a
written legal opinion of experienced securities counsel reasonably acceptable to
the Company concerning compliance with federal and state securities laws; the
expense of such legal opinion shall be paid by the transferor. Such shares of
Common Stock may be subject to additional restrictions on transfer imposed under
applicable foreign securities laws.





--------------------------------------------------------------------------------




9.

Modifications and Waivers. This Note may not be changed, waived, discharged or
terminated except by an instrument in writing signed by the party against which
enforcement of the same is sought.




10.

Reserved.




11.

Notices. Any notice, request or other document required or permitted to be given
or delivered to the Holder or Maker shall be delivered, or shall be sent by
certified or registered mail, postage prepaid, or recognized overnight courier
(with signature required) to the Holder at his/its address shown on the books of
the Maker or in the case of the Maker, at the address indicated above, or if
different, at the principal office of the Maker.




12.

12. Loss, Theft, Destruction or Mutilation of Note or Certificate Representing
Shares of Common Stock. The Maker covenants with the Holder that upon its
receipt of evidence reasonably satisfactory to the Maker of the loss, theft,
destruction or mutilation of this Note or any certificate evidencing any shares
of Common Stock and the posting of a bond reasonably acceptable to the Maker,
and upon surrender and cancellation of this Note or certificate evidencing
shares of Common Stock, if mutilated, the Maker will make and deliver a new Note
or certificate, of like tenor, in lieu of the lost, stolen, destroyed or
mutilated Note or certificate.




13.

Binding Effect on Successors. This Note shall be binding upon any business
association succeeding the Maker by merger, consolidation or acquisition of all
or substantially all of the Maker’s assets.




14.

Governing Law. This Note shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the laws of the State of
Delaware, without regard to the conflict of law principles thereof.







IN WITNESS WHEREOF, The Enviromart Companies (f/k/a Environmental Science and
Technologies, Inc.) and the Holder have caused this Amended and Restated Note to
be executed as an instrument under seal by their respective representatives
thereunto duly authorized.




ORIGINAL ISSUANCE DATE:

January 21, 2015




The Enviromart Companies

Shefts Family LP

(f/k/a Environmental Science and Technologies, Inc.)




/s/ George R. Adyns

/s/ Mark Shefts

George R. Adyns, Chief Financial Officer

Mark Shefts, duly authorized






